Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant of murder in the second degree and criminal possession of a weapon in the second degree, defendant raises several claims and only one deserves comment. The court mistakenly included in its charge a reference to defendant’s attempt to induce his girlfriend, the chief prosecution witness, to leave the jurisdiction. Given the overwhelming evidence of defendant’s guilt, the minor error in the court’s charge was harmless (see, People v Crimmins, 36 NY2d 230, 242). (Appeal from judgment of Supreme Court, Erie County, Francis, J.— murder, second degree, and another offense.) Present—Dillon, P. J., Callahan, Doerr, Green and Lawton, JJ.